STATE OF LOUISIANA



STATE      OF   LOUISIANA                                               NO.   2022   KW   0473


VERSUS


SERON      MARQUEL      GRAYER                                                JULY   5,   2022




In   Re:         Seron     Marquel       Grayer,  applying      for     supervisory       writs,

                 21st     Judicial        District  Court,          Parish    of   Livingston,
                 No.    36, 288.




BEFORE:         McCLENDON,         WELCH,   AND     HESTER,   JJ.




                                                   PMC
                                                   JEW
                                                   CHH




COURT      OF APPEAL,          FIRST    CIRCUIT




           DEPUTY      CLERK OF COURT
                 FOR     THE    COURT